ORDER

PER CURIAM.
Defendant, Daniel Loehr, appeals from the judgment of convictions, in a jury-waived case, for forgery, for three counts of second degree assault of a law enforcement officer, and for three counts of armed criminal action, all felonies; and for two counts of third degree assault of a law enforcement officer, both misdemeanors. The trial court sentenced him, as a prior and persistent offender, to concurrent terms of imprisonment of ten years on each of the seven felonies and to concurrent terms of one year in the custody of the Department of Justice Services on each of the misdemeanors.
We have reviewed the record on appeal and find that no jurisprudential purpose would be served by a written opinion. The judgment is affirmed pursuant to Rule 30.25(b).